OFFICE    OF THE ATTORNEY        GENERAL      OF TEXAS
                                  AUSTIN




tIxmrable !I!.
             D. SmaLng
Count3 Attorwy
&maPord    County
+Mmnan,     %x88

s3ar   sir:




                                              it is wver proper
                                                thaA OAO bI%Ad

                                                brand    of reaordr


       recor&~Jn    thb County   i?hme they   ara   to kept,   so he
       desiras \t.hs
                   Clerk t3 r653M          thlo brand LXIhla 38%~
       also.     k.J'
            Y. . 4 .4

              krticls 6iS90,W&~od      Civtt 3tatutas, proviCes as
~ollowus
      I
            "Zvery person who Sss cattle, hog*, sheep or
       Goats 3nnl.l have an ear aark and brand c.LiM’ariq
                                                                                             30


            iionorable 2.    0,   Ssnslag,      pa&e 2



                 Pran t&   aa~ lpark aad broad of hi8 neighbors, Uhlah
                 eer m.vk and brend shall be reoorded by the ooun-
                 tg clerk  of the aounty where rush anla~ls 8hell be.
                 Xc parson 8hall u8e more then one bmnd, but ney
                 raoorc? hfa brand in as many aountles OS b desnu
                 naaerrary.”
                                                                               .I
                       Artlola          1484,   Penal Code, provfdust

                       ‘Uhoe~ec In cniginallybranding or mar-
                 cattle uses mra t&m oaa mark or brand 8hall be
                 ff.aad AOt b88 th8~ tVluaty-iiT AOF IPDCW thin op4
                 l”luadrsddollars Par each aDIme SO braided or mark-
                 ed.”

                       These statutes contemplate,  end here boon so con-
            atrued by our ooucts,   that a pareon YJ ~88 or record for u8e
            only ona brand.   Tumor Y. stew 39 Cr. 8. 322, 45 9. If.10201
   .*       irnsal~.   state, 39 Cr. R. 330, 4s 3. Y. 1022. The Texas
 xeo        ho~u~ts have held, hovevar, that there statut.8 Vera not &-
“P9’L       tended to pm3vaat an ovaac 0S llvsstoak   Sor good aau8e from
            dimlgag his brand.    pbclura v. Sheak’r Dalrs, t% Tax. 426, 4
            9. Y. 5521 Dugat v.'Wlth,    67 Cr. Ii446, 148 3. Ii.769.
                       ?ha    parsoa,       aoc4ordlngto    your   lattor.Pra3vbioll   vv
 : .;:;:,   Leta heretoPore quoted, .daafre8             to u8a UAQ to rceoo~d for     u8a
  .A..~     &ore thsa aae brand.

                       Ye,    thervrore, anaver your query In the negativv.
                         Since you rsquast OUTanaver to your related qwstio;l
  ;..       onl3 If vu reached a conalusioa dlffarant    to that as VW have
            above axpmsseA,     it thus become8 unnecessary to render an Op&n-
            ion thereon.




 .-- -0;